SANDSTROM, Justice,
concurring specialty-
I agree with the result reached by the majority. I write separately to express my grave concern over the district court’s refusal to grant even a temporary stay of the order for involuntary medication.
At the conclusion of the hearing, the district court refused to stay the involuntary-medication order for 24 hours so C.W. could appeal to this Court and seek a longer stay. The district court erroneously thought it lost jurisdiction immediately upon issuing its order. The district court cited N.D.C.C. § 25-03.1-29 which provides in part: “Pending appeal, the order appealed from shall remain in effect, unless the supreme court determines otherwise.” No appeal was pending,, however, until the appeal was filed with the clerk of the trial court, N.D.R.App.P. 2.1(a), and the district court retained jurisdiction at the time to stay its own order. Upon filing the appeal, this Court stayed the involuntary medication order, but C.W. had already been medicated with haldol decanoate.
Haldol is a “psychotropic medication.” In Interest of Goodwin, 366 N.W.2d 809, 810 (N.D.1985). As counsel for the medical director of the State Hospital acknowledged at oral argument, and as the Court has repeatedly noted, haldol decanoate has potential side effects that are serious, adverse and irreversible. See, e.g., In Interest of J.S., 528 N.W.2d 367, 369 (N.D.1995) (“J.S. suffers from tardive dyskinesia, a movement disorder of the mouth and tongue, after treatment with the haldol decanoate.”); In Interest of B.D., 510 N.W.2d 629, 633 (N.D.1994) (“Dr. Santos admitted that the medications that have been prescribed, namely Haldol and Prolixin, carry a possibility of adverse side effects.”); Goodwin.
Involuntary psychotropic medication is a seriously invasive procedure with potential permanent side effects. The district court’s refusal to at least grant a limited stay is an abuse of discretion. See Medical Arts Clinic, P.C. v. Franciscan Initiatives, Inc., 531 N.W.2d 289, 301 (N.D.1995) (“abuse of discretion occurs if a decision is arbitrary, capricious, or unreasonable, or if it misinterprets or misapplies the law”) (citing City of Fargo v. Ness, 529 N.W.2d 572 (N.D.1995)).
To the district court, I offer the admonition of Oliver Cromwell: “I beseech you to think it possible you may be wrong.”